DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 11/8/2021.  Claims 1-15 are pending in the case.  Claims 1 and 11 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Emily White on 1/27/2021.
The application has been amended as follows:

1. (Currently Amended) An electronic device comprising:
a housing;
a touch screen display positioned inside the housing and exposed through a first portion of the housing;
a microphone positioned inside the housing and exposed through a second portion of the housing;

a wireless communication circuit positioned inside the housing;
a processor positioned inside the housing and electrically connected to the display, the microphone, the speaker, and the communication circuit; and
a memory positioned inside the housing and electrically connected to the processor,
wherein the memory is configured to store a first application program that includes a first user interface, a second application program that includes a second user interface, and a speech recognition application different from the first and second application programs, and
wherein the memory stores instructions that, when executed, cause the processor to:
display the first user interface on the display;
while displaying the first user interface, execute the speech recognition application and receive, through the microphone and through the speech recognition application, an utterance for performing a task using the second application program;
transmit data associated with the utterance to an external server via the communication circuit;
receive a response from the external server via the communication circuit, wherein the response includes information on a sequence of states of the electronic device to perform the task generated by the external server, wherein the sequence of states includes a plurality of actions for performing a function of at least one application program from among the first and second application programs; 
after receiving the response, display the second user interface on a first region of the display, based on performing of the sequence of the states corresponding to the utterance using the second application program in the first region of the display, while displaying a portion of the first user interface on a second region of the display;
determine a window that displays the second user interface for performing the sequences of states as an active window; and
change the active window from the second user interface to the first user interface [[if]]in response to detecting the sequence of states is completely performed.

8. (Currently Amended) The device of claim 1, wherein the instructions further cause the processor to determine whether or not a connection with an external device is established through the wireless communication circuit and, in response to determining that a connection with the external device is established, transmit information regarding the sequence of states to the external device through the wireless communication circuit such that the second application program is displayed on a display of the external device.

11. (Currently Amended) An electronic device comprising:
a housing;
a touchscreen display positioned inside the housing and exposed through a first portion of the housing;

at least one speaker positioned inside the housing and exposed through a third portion of the housing;
a wireless communication circuit positioned inside the housing;
a processor positioned inside the housing and electrically connected to the display, the microphone, the speaker, and the communication circuit; and
a memory positioned inside the housing and electrically connected to the processor,
wherein the memory is configured to store a first application program that includes a first user interface, a second application program that includes a second user interface, and a speech recognition application different from the first and second application programs, and
wherein the memory stores instructions that, when executed, cause the processor to:
display the first user interface on a first region of the display, and the second user interface on a second region of the display;
execute the speech recognition application and receive, through the microphone and through the speech recognition application, an utterance for performing a task using the second application program in a state where the second user interface is determined as an activation window;
transmit data associated with the utterance to an external server via the communication circuit;
, wherein the sequence of states includes a plurality of actions for performing a function of at least one application program from among the first and second application programs; 
after receiving the response, adapt the second user interface on the display, based on performing of the sequence of the states corresponding to the utterance using the second application program in the second region of the display, while keeping displaying the first user interface on the first region of the display; and
maintain the active window in the second user interface [[if]]in response to detecting the sequence of states is completely performed.

14. (Canceled)

2-7, 9-10, 12-13, and 15. (as filed 11/8/2021)

Allowable Subject Matter
Claims 1-13 and 15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The amendments to the claims now clearly recite that the sequence of states is more than a single state, and the outcome of the sequence is causally related to the subsequent action.  The combination of these features in combination with the rest of 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Ryan Barrett/
Primary Examiner, Art Unit 2145